Title: To Thomas Jefferson from Matthew McAllister, 15 April 1801
From: McAllister, Matthew
To: Jefferson, Thomas



Sir,
Savannah April 15 1801.

I am informed Mr. Clay has declined the office of Circuit Judge for this District, to which he had been appointed under the New Arrangement.
Should you, Sir, feel at a loss for a person to fill the vacancy, I take the liberty of suggesting my readiness to take a part under your Administration so far as I may be deemed capable.
Some time since, I received a commission as one of the Judges of our Superior Court. The great labor attached to the office—the duties of it requiring half the years absence from my family, will not permit me to continue long in the appointment; for this reason, Sir, I must beg your indulgence for the trouble I now give you.
I acted as Atty Genl. of this State three years and was about seven years Atty for the District.
That you may enjoy every degree of, happiness in the exalted & arduous station to which your Country has called you is the sincere wish of
Sir Yours with the highest consideration

Matt. Mc.Allister


P.S. As it is probable the Gentn. from this State may have left the Seat of Governmt. ere this—for your satisfaction, I inclose a small extract from a Sava. paper, merely to show that out of 20 odd Gentn. of the Law residing in this City there was unanimity on that occasion—This I am persuaded comes with an ill grace from me, yet there may be a propriety in indeavoring to satisfy your mind on a point where the responsibility attaches in a great measure to the first Executive Majestrate.—
With great respect


Matt McAllister

